DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1, 3-5 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being:" An attachment structure of a wiring member, comprising: a metal member provided in a vehicle; and a flat wiring member configured to be disposed to have in surface contact with the metal member, wherein the flat wiring member is provided on an outer surface of the metal member, a plurality of wire-like transmission members and a sheet material including a first main surface configured to be in 
Therefore, claim 1 is allowed.

5.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 3 with the allowable feature being:" An attachment structure of a wiring
member comprising: a metal member provided in a vehicle; and a flat wiring member
configured to be disposed in surface contact with the metal member, wherein the flat wiring
member includes a plurality of wire-like transmission members and a sheet material including a
first main surface configured to be in surface contact with the metal member and a second
main surface on which the plurality of wire-like transmission members are provided so as to
contact the second main surface, the second main surface being provided on a rear side of the
first main surface of the sheet material, a first layer including the first main surface and a
second layer including the second main surface such that the first layer and the second layer
are provided between the plurality of wire-like transmission members and the metal member,
the second layer includes metal, and the first layer does not include metal."



Claims 4 and 5 are also allowed as being directly or indirectly dependent of the allowed base
claims 1 and 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847     

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847